DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 7 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination a work machine comprising: a main body; an engine mounted on the main body; a working device attached to the main body and driven by hydraulic pressure; a cooling device configured to cool at least cooling water for cooling the engine or hydraulic oil for actuating the working device; and a cooling fan configured to introduce outside air and blow the outside air toward the cooling device, wherein the work machine further comprises: 1 an outside air temperature sensor configured to detect outside air temperature; a fluid temperature sensor configured to detect at least cooling water temperature or hydraulic oil temperature; a controller configured to determine a clogging continuation state in the cooling device; and a notification device configured to notify that maintenance of the cooling device is necessary due to continuation of the clogging in the cooling device, and the controller is further configured to: determine whether clogging is occurring in the cooling device based on the outside air temperature detected by the outside air temperature sensor and fluid temperature detected by the fluid temperature sensor; determine whether the clogging continues in the cooling device based on a clogging occurrence ratio in the cooling device while the engine is operating; and in a case of determining that the clogging continues in the cooling device, output a notification command signal for providing the notification device with a command to notify that maintenance of the cooling device is necessary. The cited pertinent prior art references teach various aspects of clogging detection for construction work vehicles, but none teach the indicator of clogging based on outside and coolant temperatures while displaying a notification for maintenance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747